Citation Nr: 1737021	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1977 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim. 

The Veteran underwent a VA examination in November 2015 in connection with his claim for service connection for sleep apnea.  At that time, the examiner opined that the condition was less likely than not related to the Veteran's service because there were no complaints of constant sleepiness, snoring, drowsiness or sleep    apnea while in service.  However, service treatment records reveal the Veteran complained of constant sleepiness in June 1978 and problems breathing while sleeping, as well as concerns about snoring in February 1983.  Moreover, the Veteran's mother, sister, and ex-wife have submitted lay witness statements attesting to symptoms exhibited by the Veteran during his active duty service.  Given the foregoing, the Board finds that an addendum medical opinion would           be helpful in adjudicating the Veteran's claim for service connection.  

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for his sleep apnea.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain and associate with the record updated VA treatment records dated since July 2017 to the present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. After the above is completed to the extent possible,    send the claims file to the examiner who conducted the November 2015 sleep apnea examination, if available,  to obtain an addendum opinion with respect to the Veteran's sleep apnea.  If that examiner is not available, the opinion should be requested from another qualified examiner.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary    to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should explain whether it is at least as likely as not  (50 percent probability or greater) that the Veteran's current obstructive sleep apnea is etiologically related to service.  The examiner should explain why or why 
not and address the significance, if any, of the February 1983 and June 1978 in-service complaints regarding sleeping and breathing problems [VBMS-pages 66   and 131 in STRs].  In forming the opinion, the examiner should also take into account the lay witness assertions by the Veteran's mother, sister, and ex-wife as to the symptoms exhibited by the Veteran during his active duty service.  

3. After completing the above development, and any other development deemed necessary, readjudicate    the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

